DETAILED ACTION
EXAMINER’S AMENDMENT
1.   The application has been amended as follows: 
 Regarding claim 13, (New) The electromagnetic-shielding, electrochromic window of claim 1, the electromagnetic shielding stack configured for passive blocking of electromagnetic communication signals.  
13. (Cancel) The electromagnetic-shielding, electrochromic window of claim 1, wherein one or more layers of the electromagnetic shielding stack is grounded.
 Regarding claim 18, (amended) The electromagnetic-shielding, electrochromic window of claim 1 , wherein the electromagnetic shielding stack is configured to transmit communication signals with wavelengths about 800 Mhz. 
Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 2/3/2021 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 1, 3-8, and 12-20 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1  ,which include,

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/2021